Per Curiam.
The only question involved in this case is whether .the damages awarded to plaintiff are excessive. Plaintiff was a brakeman in the employ of defendant in its switching yards at Minneapolis. He was thrown from the top of a box car *538by reason of a defective brake rod, and received injuries of which he complains. The injuries were clearly stated by him on the trial, and the medical testimony was to the effect that all thereof might have resulted from his fall from the car. If as described by plaintiff the injuries actually exist, including the hernia or bulging at the rectum, the damages clearly are not excessive. Whether they exist in fact was an issue on the evidence for the jury. The trial court approved the verdict, and we discover no reason for interference. The contention of defendant that such claims of injury were utterly unworthy of credence, cannot be sustained. The evidence of plaintiff disclosed them, and it was for the trial court and jury to accept or reject them.
Order affirmed.